DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 6 – 7 are allowed. Claims 2 – 3, and 5 are canceled.
The following is an Examiner’s Statement for reasons for allowance. None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 1, A terminal device comprising: a storage that stores therein imaging data captured by a plurality of cameras mounted on a moving body, the plurality of cameras having respective predetermined image-capturing ranges, and at least parts of the respective predetermined image-capturing ranges not overlapping with each other; and a processor operatively connected to the storage and configured to: acquire a transmitting request for imaging data transmitted from an external device, the transmitting request specifying an image-capturing time point or an image-capturing occurrence point of imaging data, the image-capturing time point corresponding to a time interval during which, as decided based on positional information of the moving body, the image-capturing occurrence point is included in at least one of the predetermined image-capturing ranges; and select, from among the imaging data stored in the storage, target data that is imaging data corresponding to the acquired transmitting request, the target data being imaging data of at least one of the plurality of cameras whose image-capturing range includes the image-capturing occurrence point and transmit the selected target data to the external device so that only the imaging data of the at least one camera 
None of the references of record either alone or in combination teaches or suggest the following limitations as claimed in claim 7, A collection method comprising: storing imaging data captured by a plurality of cameras mounted on a moving body, the plurality of cameras having respective predetermined image-capturing ranges, and at least parts of the respective predetermined image-capturing ranges not overlapping with each other; acquiring a transmitting request for imaging data transmitted from an external device, the transmitting request specifying an image-capturing time point or an image- capturing occurrence point of imaging data, the image-capturing time point corresponding to a time interval during which, as decided based on positional information of the moving body, the image-capturing occurrence point is included in at least one of the predetermined image- capturing ranges; selecting, from among the imaging data stored in the storing, target data that is imaging data corresponding to the acquired transmitting request, the target data being imaging data of at least one of the plurality of cameras whose image-capturing range includes the image-capturing occurrence point; and transmitting the selected target data to the external device so that only the imaging data of the at least one camera whose image-capturing range includes the image-capturing occurrence point is transmitted to the external device.  This limitation, in combination with the other elements of the claim, is not shown or suggested in the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER D PAIGE whose telephone number is (571)270-5425. The examiner can normally be reached M-F 7:00am - 6:00pm (mst).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on 571-272-6956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER D PAIGE/Examiner, Art Unit 3666